Mr. Justice Scott delivered the opinion of the court: Appellants contend that the decree is erroneous because it was not made to appear that appellees were not indebted to Sinsabaugh in the amount of the judgment recovered before the justice. That judgment was against R. G. Dun & Co., a corporation. The execution was levied upon the property of natural persons—the appellees. Whether the latter were in fact indebted to Sinsabaugh is therefore wholly immaterial. That question may be hereafter litigated if an appropriate action be brought. The jurisdiction of a court of equity is questioned, and it is said that appellees had an adequate remedy at law and that it is not shown by the bill that irreparable injury will result if.no injunction is awarded. From the original and supplemental bill it appears, and the decree finds, that Sinsabaugh was threatening to make other levies under said judgment upon other like property of appellees in the county of Coles, and to disclose the contents of appellees’ reference books to all persons paying a small sum therefor, less than the charges made by appellees for the reports, confidential ‘in character, furnished by them to their patrons and subscribers. The books were copyrighted and continued the property of appellees. No one had a right to use information contained therein and derived therefrom except by their permission or pursuant to a contract made with them. . The injuries which were about to be visited upon appellees were of such character that their damages could not be ascertained or computed so that adequate compensation therefor could be obtained in a suit at law. The authorities cited below warrant the conclusion that the acts threatened would constitute such an interference with the business and property of appellees as would occasion irreparable injury within the meaning of the law. Jevoelers’ Mercantile Agency v. Rothschild, 39 N. Y. Supp. 700; Newell v. Sass, 142 111. 104; Edwards v. Haeger, 180 id. 99. The judgment of the Appellate Court will be affirmed. Judgment affirmed.